Citation Nr: 9919102	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  90-49 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Assignment of a rating for service-connected peripheral 
mononeuropathy of the right (major) hand currently rated as 
10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to May 1976 
and from March 1985 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

This case was previously remanded by the Board in June 1996 
for additional development, to include a VA examination, and 
has since been returned for final appellate review.


FINDING OF FACT

1.  The service-connected peripheral mononeuropahty of the 
right (major) hand is currently manifested by subjective 
complaints of constant pain, swelling and tingling in the 
right hand and difficulty grasping objects with objective 
clinical evidence of some limitation of motion of the digits 
of the right hand, a decrease in grip strength, with no 
evidence of any neurological abnormality, muscular 
dysfunction, ankylosis of the fingers or wrist or moderate 
incomplete paralysis of the median nerve.

2.  A residual scar of the in-service contusion to the right 
hand has been shown to be tender and painful on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for peripheral mononeuropathy of the right (major) 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, 4.73, Diagnostic Codes 5214-
5219, 5220-5227, 5309, 8515 and 8715 (1998).

2.  The criteria for a separate 10 percent evaluation for a 
scar, residual of the in-service contusion to the right hand, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General laws and Regulations

The veteran's claim for a rating in excess of 10 percent for 
the service-connected peripheral mononeuropathy of the right 
(major) hand is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to these claims and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

In April 1987, the veteran filed a claim for service 
connection for a right hand disorder.  In a September 1987 
rating decision, the RO denied service connection for a right 
hand disorder.  In October 1987, the veteran was informed of 
the RO's decision and a timely Notice of Disagreement was 
received that same month.  In December 1987, the RO issued a 
Statement of the Case with respect to the issue of 
entitlement to service connection for a right hand disorder 
and, in January 1988, a timely Substantive Appeal was 
received.  In a June 1988 decision, the Board granted service 
connection for a right hand disorder.  Subsequently, in an 
August 1988 rating decision, the RO effectuated the Board's 
decision and granted service connection for asymptomatic 
peripheral mononeuropathy of the right hand and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8715, effective March 20, 1987.  In November 
1988, the veteran claimed that his service-connected right 
hand disorder had increased in severity.  Thereafter, in a 
February 1990 decision, the hearing officer at the RO in 
Louisville, Kentucky, assigned a 10 percent disability 
evaluation to the service-connected peripheral mononeuropathy 
of the right hand pursuant to 38 C.F.R. § 4.73a, Diagnostic 
Code 5309, effective December 1, 1989.  During the course of 
appeal, the RO, in an October 1995 rating decision, changed 
the effective date of entitlement for the 10 percent 
disability evaluation from December 1, 1989 to March 20, 
1987, after the veteran had submitted private medical 
evidence showing swelling of the right hand in March 1987.  
However, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Court 
recently held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

II.  Factual Background

Service medical records show that in September 1985, the 
veteran sustained a contusion to the dorsum of his right 
dominant hand in the area of the web space between the index 
finger and the long finger.  Acutely there was swelling and 
pain in the area; however, X-rays of the right hand were 
negative for fracture or dislocation.  From late 1985 to July 
1986, the veteran was seen on numerous occasions for 
continuous right hand complaints, including pain aggravated 
by motion, swelling, temperature changes and color changes.  
The veteran indicated that the pain interfered with work and 
recreational activities.  In April 1986, the veteran was 
evaluated by an orthopedist for his right hand symptoms, and 
the impression at that time was reflex sympathetic dystrophy.  
In June 1986, the veteran reported no significant relief from 
his right hand symptoms following sympathetic blocks.  During 
a July 1986 medical board examination, the veteran indicated 
that there was no swelling of the right hand, but slight 
enlargement of the long finger metacarpophalangeal joint was 
noted.  There was regional tenderness.  The remainder of the 
examination of the right hand, including range of motion of 
the joints, was reported as normal.  An X-ray examination of 
the right hand was within normal limits.  The final diagnosis 
recorded by the Medical Evaluation Board was right hand 
reflex sympathetic dystrophy.  It was noted that the 
veteran's problem could be successfully treated by a series 
of sympathetic blocks; however, the veteran declined such 
treatment.  It was, therefore, anticipated that the problem 
would continue and prevent the veteran's ability to perform 
his military duty.  Therefore, separation from service was 
recommended.  

After service, the veteran underwent a VA examination, which 
was conducted in July 1987.  At that time, the veteran 
complained of swelling of the right hand with activity.  
During an examination of the right hand, the veteran 
exhibited slightly reduced grip strength of the right hand.  
There was no difference between the two hands in terms of 
skin temperature or moisture.  The range of motion of all 
joints of the right wrist and hand were normal.  The examiner 
reported that there was no swelling of the right hand and all 
movements were full and painless.  X-rays of the right hand 
were essentially negative.  It was further noted that the 
veteran's complaint concerned the second and third 
metacarpophalangeal area.  The examiner concluded that there 
was no evidence of reflex dystrophy of the right hand, and no 
definite diagnosis of right hand disability was recorded.  

A VA neurological examination report, dated in July 1987, 
reflects that the veteran complained of pain and swelling in 
the right hand.  It was noted that since a right hand injury 
in late 1985, the hand had remained swollen around the third 
knuckle and hurt when the veteran made a fist or generated 
force.  There was tenderness to palpation.  An examination of 
the right hand revealed mild swelling around the third right 
knuckle.  The neurological examination was reported as 
normal.  The neurologist doubted the diagnosis of reflex 
sympathetic dystrophy.  The impression of the examiner was 
that the veteran had a post-traumatic articular involvement 
of the right hand.  Recommendations included anti-
inflammatory medication, an X-ray of the right hand, and an 
orthopedic consultation.

Numerous VA outpatient reports, dating from 1988 to 1997, 
reflect that the veteran was seen for chronic pain and 
swelling of the right hand and was diagnosed as having reflex 
sympathetic dystrophy and carpal tunnel syndrome.  In August 
1997, it was reported that the veteran was being seen for a 
chronic nerve problem of the right hand and that he had been 
instructed to avoid grasping or squeezing, but that when the 
swelling resolved, in approximately a week, he would be able 
to resume work.  

A September 1997 VA Neurological examination report reflects 
that the veteran is right handed.  The in-service injury to 
the right hand was reported in extensive detail.  The veteran 
complained of having pain, swelling and occasional numbness 
and tingling in the right hand.  It was reported that the 
veteran was on medication for pain.  On examination, there 
were no cranial nerve abnormalities and a motor examination 
was normal.  There was a scar on the dorsum area of the right 
hand with a hard nonfluctuant area of increased mass 
underneath it.  When palpated, the area was tender and 
nonfluctuant.  With direct strength testing of the right 
hand, there was "give-way" reaction throughout.  The 
examiner noted that the veteran was either unable or 
unwilling to extend his fingers, grip and extend his hand at 
the wrist.   There was no atrophy in the right hand or 
forearm and tone throughout the upper extremities, to include 
the right hand, was found to have been normal.  Sensory 
examination of the hand was unreliable as it was throughout 
the rest of the examination.  Otherwise, a motor examination 
was fully intact.  Reflexes were 1+ and symmetrical.  Plantar 
responses were bilaterally flexor and there were no 
pathological reflexes.  An electromyographic examination 
(EMG) of the right hand revealed normal conduction velocities 
of the median and ulnar sensory and motor nerves as well as a 
normal needle examination of the muscles of the right hand.  
The examiner concluded that there was no evidence of any 
neurological abnormality.  

A September 1997 VA orthopedic examination report reflects 
that the examiner had reviewed the entire claims file, to 
include the service medical records, prior to the 
examination.  The veteran indicated that since 1991, he had 
worked in construction and that he was doing fairly well 
until he sustained an injury to the back of his hand in the 
summer of 1997.  The veteran related that in 1991, he had 
scar tissue removed from the back of his right hand over the 
third metacarpal posteriorly.  He reported that he had 
decreased range of motion of his fingers at that point but no 
pain, discomfort, or other problems until after the surgery.  
The veteran stated that after the surgery, he had numbness 
and tingling along the thenar eminence in the motor function 
area of the thumb and up the radial side of the thumb to the 
tip, decreased range of motion and an inability to fully 
close his hand.  The veteran indicated that his hand became 
severely sore with decreased range of motion and was 
sensitive to the touch on the back of the hand.  

Regarding the right ulnar area, the veteran reported having 
an occasional "pins and needles" tingling which radiated 
from the wrist up and which usually occurred at night.  
Regarding his right hand and wrist, the veteran pointed to 
the back of the third metacarpal, which was very sensitive to 
touch.  There was a pressure sensation.  There was decreased 
power with extension and flexion of the hand and all of the 
fingers.  The veteran stated that there was pain to touch in 
the back of third metacarpal after the 1991 surgery.  He 
indicated that at night, he would wake up with numbness and 
decreased sensation over the third and fourth fingertips, up 
into the hypothenar space of his thumb and into the radial 
side of the thumb.  

During the examination in 1997, the veteran's hand showed 
very heavy use with outside carpentry and cement work in both 
hands with cuts and abrasions.  The veteran stated that he 
lifted blocks and used his right hand as a shelf more than a 
grabbing area.  There was no evidence of any infection, 
deformity or wasting.  On the back, in the posterior portion 
of the third metacarpal over the metacarpophalangeal joint 
and into the base of the first phalanx, there was a 6.5 
centimeter incision secondary to the 1991 surgery, which 
appeared to have been sensitive to the touch with slight 
thinning of the skin.  There was no sign of any neuroma, 
deformity, wasting or infection.  Examinations of the arms 
and forearms were found to have been normal.  Examination of 
the right wrist, revealed palmar flexion to 80 degrees, 
dorsiflexion to 85 degrees, radial deviation to 23 degrees, 
and ulnar deviation to 43 degrees.  This was noted to have 
been equal to the left side.  Examination of the "thumb" 
showed flexion of the metacarpophalangeal joint from -10 
degrees to + 70 degrees.  The distal interphalangeal joint 
showed extension to 0 degrees and flexion to 85 degrees.  

Examination of the index finger in 1997 showed the 
metacarpophalangeal joint to have extension to 0 degrees and 
flexion to 85 degrees.  The proximal interphalangeal joint 
showed extension to 0 degrees and flexion to 90 degrees.  The 
distal interphalangeal joint showed extension to 0 degrees 
and flexion to 90 degrees.  Examination of the middle finger 
showed the metacarpophalangeal joint had range of motion from 
0 to 65 degrees.  The proximal interphalangeal joint was from 
0 to 90 degrees and the distal interphalangeal joint was from 
0 to 85 degrees.  Examination of the ring finger showed that 
the veteran had range of motion from 0 to 85 degrees in the 
metacarpophalangeal joint, 0 to 90 degrees in the proximal 
and distal interphalangeal joints.  During range of motion 
testing of the little finger, the metacarpophalangeal joint 
and the proximal and distal interphalangeal joints all 
exhibited range of motion from 0 to 90 degrees.  All fingers 
showed no evidence of any instability with range of motion 
testing.  With the fingers closing to the proximal crease, 
the veteran was unable to touch the proximal crease by 1/4 
inch, which involved the second, third, fourth and fifth 
finger pads.  There was no evidence of any thinning of the 
skin or intrinsic muscular dysfunction.  Pressure on the back 
and palpation of the back of the scar on the back of the hand 
and metacarpal was very sensitive and irritable.  The 
intrinsic muscle on both sides and lumbricales appeared to 
have been bound in scar tissue.  Examination of the pinch was 
weak, and examination of the grip strength was limited to 20 
pounds on the right as compared to 40 pounds on the left.  
The measurement of the right arm was 37 1/4 centimeters as 
compared to 37 centimeters on the left.  Measurement of the 
right forearm was 31 1/4 centimeters as compared to 31 on the 
left. 

During the 1997 VA orthopedic examination, the examiner 
indicated that a review of the records showed that multiple 
EMG reports of the right hand were found to have been normal.  
X-rays of the right hand and wrist, conducted during the 1997 
VA examination, revealed no evidence of any tumor, fracture, 
injury, reflex sympathetic dystrophy, deformity, arthritis, 
infection or loose body.  The veteran demonstrated normal 
joint structure with evidence of thickening of the soft 
tissue in the area of the third metacarpal from the base to 
the metacarpophalangeal joint.  The examiner concluded that 
while the veteran had disability, he was still able to work 
and, it was his opinion, that the disability did not 
necessitate any further medical care or treatment.  In fact, 
the examiner felt that the more the veteran used his right 
hand, the better it would be.  It was noted that as a result 
of service, the veteran had sustained an injury to the back 
of his hand on the right along a nonmedian nerve 
distribution, which was minimal.  The veteran also had 
findings of post-surgical interosseous and sensory nerve 
irritation in the hand, which was noted not to have been the 
same as carpal tunnel syndrome.  The examiner finally noted 
that the veteran did not have any median nerve dysfunction or 
wasting between the interosseous structure or thenar 
eminence.  

III.  Analysis

As noted previously, the RO has assigned a 10 percent 
disability evaluation to the service-connected peripheral 
mononeuropathy of the right (major) hand in accordance with 
38 C.F.R. § 4.73a, Diagnostic Code 5309 (1998).  Under that 
code, damage to Muscle Group IX (the intrinsic muscles of the 
hand), the forearm muscles act in strong grasping movements 
and are supplemented by the intrinsic muscles of the hand in 
delicate manipulative movements.  Intrinsic muscles of the 
hand are the thenar eminence, short flexor, opponens, 
abductor and adductor of thumb, hypothenar eminence, short 
flexor, opponens and abductor of little finger, four 
lumbricales, four dorsal and three palmar interossei.  The 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bone, joints, tendons, etc.  Rate on limitation of motion, 
minimum 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309.  

During the pendency of the veteran's appeal, the regulations 
for rating muscle disabilities were revised, and the new 
regulations became effective on July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  Where pertinent laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board has considered both the former and the new 
criteria in evaluation the service-connected scar with slight 
muscle damage to the quadriceps muscle of the right thigh, 
and finds no substantive difference in the old and new 
criteria which would pertain to the veteran's disability.  
The analysis that follows would hold under both the new and 
old regulations.  The sections of 38 C.F.R. § 4.56 and 4.118 
cited below correspond to the language and organizational 
structure of the new regulations.  

Under 38 C.F.R. § 4.56 (c), for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection. Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty. 
Healing of slight muscle injuries is followed by good 
functional results. Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue. 38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound. For a finding of moderate disability 
of muscle, there should be record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of the missile through 
muscle tissue. For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

The Board notes that the basis of disability evaluations is 
in the ability of the body to function as a whole, and an 
evaluation is based upon lack of usefulness.  38 C.F.R. § 
4.10.  As the veteran's disability involves residuals of an 
injury in the right hand, the elements to be considered 
primarily include the reduction in the hand's normal 
excursion of movements on different planes in conjunction 
with factors such as less or more movement than normal, 
weakened movement, incoordination, and swelling or 
instability. 38 C.F.R. §§ 4.40, 4.45.  Painful motion is also 
a factor of disability. 38 C.F.R. § 4.40.  The Court has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1998).

In this case, the Board observes that the medical evidence of 
record indicates that the veteran has pain in the back of the 
third metacarpal of the right hand with some numbness and 
decreased sensation over the third and fourth fingertips 
along with a weakened grip and incoordination.  The Board 
finds that the medical evidence of record does not support an 
evaluation in excess of 10 percent for the service-connected 
disability at issue.  In reaching such conclusion, the Board 
would observe that pursuant to Diagnostic Code 5309, the 
disability is to be rated on limitation of motion, with a 
minimum evaluation of 10 percent.  In this case, a higher 
evaluation is not warranted based on the demonstration of 
limitation of motion of any finger because 10 percent is the 
highest evaluation available under the pertinent diagnostic 
codes for the individual fingers.  Furthermore, a ten percent 
evaluation is only warranted when there is ankylosis of a 
finger which has not been demonstrated in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5225-5227 (1998).  A 20 
percent evaluation could be awarded if unfavorable ankylosis 
of the thumb is demonstrated, however no ankylosis has been 
shown to exist in the right thumb.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  In addition, since no ankylosis of any 
right hand digit or wrist has been demonstrated, 38 C.F.R. 
§ 4.71a,  Diagnostic Codes 5214- 5219 and 5220-5223 are also 
not for application.

The Board further concludes that a higher evaluation is also 
not warranted based on the involvement of the median nerve.  
Moderate incomplete paralysis of the median nerve has not 
been demonstrated.  In this regard, a June 1997 EMG of the 
right hand revealed normal conduction velocities of the 
median and ulnar sensory and motor nerves as well as a normal 
needle examination of the muscles.  It is noted that when 
incomplete paralysis involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (1998).  In 
this case, the veteran has only complained of some numbness 
and tingling, as well as weakness in the right hand.  The 
Board does note that, while the veteran has consistently 
asserted that he has had difficulty holding things and he was 
shown to have some decrease in grip strength with the right 
hand as compared to the left during a June 1997 VA orthopedic 
examination (20 pounds on the right side as compared to 40 
pounds on the left side), he has continued to engage in 
construction work and to use both of his hands.  In fact, 
during the September 1997 VA examination, the veteran 
indicated that his right hand had been doing fairly well, 
until he had injured it that summer.  Furthermore, during a 
VA 1997 orthopedic examination, the examiner indicated that 
the veteran's in-service injury to the back of the right hand 
was minimal and that it would not need any further medical 
treatment.  This indicates that the veteran could undertake 
tasks that required good function of the right hand.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10, 4.40 and 4.59, such as grip impairment, limited motion 
and chronic pain warrants a finding of mild impairment, but 
of no more than mild impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 8515 (1998).  Therefore, the Board can find 
no basis under the Diagnostic Codes to grant the appellant a 
higher than 10 percent evaluation based on limitation of 
motion without a finding of ankylosis, or more than mild 
neuralgia of the median nerve.  Hence, the preponderance of 
the evidence supports no more than a schedular rating of 10 
percent for the service-connected peripheral mononeuropathy 
of the right (major) hand.  The evidence also does not raise 
a question that a higher rating is possible or warranted for 
any period of time from the April 1987 claim to the present 
so as to warrant a "staged" rating due to significant 
change in the level of disability.  See Fenderson. 

Notwithstanding the foregoing, the Board observes that during 
the VA orthopedic examination, conducted in June 1997, it was 
reported that the veteran had a small 6.5 centimeter incision 
on the back of the right hand in the posterior portion of the 
third metacarpal over the metacarpophalangeal joint and the 
base of the first phalanx, which was secondary to a 1991 
surgery performed on the right hand.  The veteran scar was 
noted to have been tender and sensitive to palpation on 
objective demonstration.  While the scar was a result of 
post-service surgery to the right hand in 1991, the VA 
orthopedist in 1997 indicated that such surgery was 
apparently performed as a result of the symptoms relating to 
the in-service injury to the right hand.  

Thus, the veteran has a 6.5 centimeter incision scar on the 
back of the right hand in the posterior portion of the third 
metacarpal over the metacarpophalangeal joint and into the 
base of the first phalanx which is tender and sensitive to 
palpation and has been found to have been a result of post-
service surgery necessitated by symptoms relating to the in-
service contusion to the right hand.  While it was noted 
during the VA September 1997 VA examination that the 
intrinsic muscles on both sides of the right hand and 
lumbricales appeared to have been bound down into the scar 
tissue, the scar was not shown to have limited the motion of 
the right hand or otherwise affect the function of the right 
hand so as to include the evaluation for the scar in the 10 
percent disability evaluation already assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5309.  The Board will 
accord the veteran the benefit of the doubt and find that the 
scar is superficial for rating purposes. 38 U.S.C.A. § 
5107(b).  In these circumstances, a separate 10 percent 
evaluation under Code 7804 for a superficial scar on the back 
of the right hand in the posterior portion of the third 
metacarpal over the metacarpophalangeal joint and into the 
base of the first phalanx which was tender and painful on 
objective demonstration is warranted under the holding in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 
4.118, Code 7804 (1998).

IV.  Consideration under 38 C.F.R. § 3.321

The Board observes that while the veteran has asserted that 
he is unable to work as a result of his service-connected 
disability at issue, he has continued to be employed in 
construction work and to use both of his hands.  Further, the 
record in this case presents no evidence or argument to 
reasonably indicate that the provisions of 38 C.F.R. Part 4, 
§§ 4.16(b) or 3.321(b)(1) (1998) are potentially applicable.  
In addition, there is no evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, the Board 
will not address the issues of benefit entitlement under the 
provisions of 38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) 
(1998).


ORDER

Assignment of a rating for the service-connected peripheral 
mononeuropathy of the right (major) hand in excess of 10 
percent is denied

A separate 10 percent evaluation for a scar of the right hand 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

